DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive.
	Regarding the rejection of claims 1, 13, & 18, the Applicant argues [Remarks: pg. 9, 2nd last para. - pg. 10, 1st para.], that “The Office Action appears to construe Park's second power voltage ELVSS to be the output voltage. 
Nevertheless, Park's current sensor 472-1/472-2 is not configured to sense Park's second power voltage ELVSS. Park (in Paragraph [0062]) discloses, "The current sensor 472-1 and 472-2 may check whether each of the inverting converters is connected to the inductor based on the check current from the inverting converters, to generate check voltages VCHK L and VHCK2. In one embodiment, when the current sensors 472-1 and 472-2 receive a sensing signal SEN, the current sensors 472-1 and 472-2 generate sensing voltages VSEN1 and VSEN2 using the check current Ia, and check the connection state of the inductor by comparing the sensing voltages VSEN1 and VSEN2 with a second reference voltage VREF2." Park does not disclose, suggest, or render obvious that Park's current sensor 472-1/472-2 senses any voltage.”
	The Office respectfully disagrees.
	The claim does not require that the sensor receives an output voltage, only that “a sensor is configured to sense an output voltage to generate a sensed signal”, the claim does not limit the sensing signal type to be only a current or a voltage [further ohm’s law states that V = I * R].  Refer to paragraph 48 & 62-63 of Park which teaches utilizing inductor L1 corresponding to check current Ia in relation to second power voltage elvss to generate a sensed signal, sensing voltage vsen.
Thus, the current sensor, see fig. 3 of Park, senses an output voltage, status of second power voltage elvss via check current Ia, and generates a sensed signal, sensing voltage vsen.
	Thus, Park teaches the argued claim limitations of the independent claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 13, & 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 20160049872).
As to claim 1, Park discloses a DC-DC converter [abstract] comprising: 
a sensor (current sensor generate sensing voltage vsen1 as sensed signal) [fig. 3 & para. 62-63] configured to sense an output voltage to generate a sensed signal; 
a determiner (opamp compares sensing voltage vsen1 & first protection level corresponding to second reference voltage vref2) [fig. 3 & para. 62-63] electrically connected to the sensor and configured to determine a difference between the sensed signal and a first protection level (second reference voltage vref2) [fig. 3 & para. 62-63] for generating a determiner output (first check voltage vchk1) [fig. 3 & para. 62-64]; 
a reference voltage controller (driving controller 476) [fig. 3] electrically connected to the determiner (driving controller 476 receives first check vchk1 from determining op amp) [fig. 3 & para. 64 & 69] and configured to generate a second reference voltage (driving control signal sctl1) [fig. 3 & para. 64-65 & 69-70] based on a first reference voltage (driving mode selecting signal smode) [fig.3 & para. 65] and a value of the determiner output (first check voltage vchk1) [fig. 3 & para. 62-64]; and
an output voltage controller (second converter 450a) [fig. 3 & para. 66] electrically connected to the sensor and configured to output the output voltage based on an input voltage (input power voltage vin) [fig. 3], a feedback voltage of the output voltage (feedback circuit 490, see second power voltage elvss) [fig. 3 & para. 66], and the second reference voltage (first driving control signal sctl1) [fig. 3].
As to claim 6, Park discloses the DC-DC converter of claim 1, wherein the determiner is an amplifier configured to amplify the difference between the sensed signal and the first protection level to generate an amplified signal and configured to output the amplified signal as the determiner output to the reference voltage controller (note op amp as determiner) [fig. 3].
As to claim 13, Park discloses a method of DC-DC converting using a DC-DC converter [abstract], the method comprising: 
sensing, using a sensor (current sensor generate sensing voltage vsen1 as sensed signal) [fig. 3 & para. 62-63] of the DC-DC converter, an output voltage to generate a sensed signal; 
determining, using a determiner (opamp compares sensing voltage vsen1 & first protection level corresponding to second reference voltage vref2) [fig. 3 & para. 62-63] of the DC-DC converter electrically connected to the sensor of the DC-DC converter, a difference between the sensed signal and a first protection level (second reference voltage vref2) [fig. 3 & para. 62-63] for generating a determiner output (first check voltage vchk1) [fig. 3 & para. 62-64];
generating, using a reference voltage controller (driving controller 476) [fig. 3] of the DC-DC converter electrically connected to the determiner (driving controller 476 receives first check vchk1 from determining op amp) [fig. 3 & para. 64 & 69] of the DC-DC converter, a second reference voltage (driving control signal sctl1) [fig. 3 & para. 64-65 & 69-70]  based on a first reference voltage (driving mode selecting signal smode) [fig.3 & para. 65] and a value of the determiner output (first check voltage vchk1) [fig. 3 & para. 62-64]; and 
outputting, using an output voltage controller (second converter 450a) [fig. 3 & para. 66] of the DC-DC converter electrically connected to the sensor of the DC-DC converter, the output voltage based on an input voltage (input power voltage vin) [fig. 3], a feedback voltage of the output voltage (feedback circuit 490, see second power voltage elvss) [fig. 3 & para. 66], and the second reference voltage (first driving control signal sctl1) [fig. 3].
As to claim 18, Park discloses a display apparatus [abstract & fig. 1] comprising:
a display panel [fig.1] comprising scan lines (scan lines sl) [fig. 1], data lines (data lines dl) [fig. 1], and pixels (pixels px) [fig. 1] electrically connected to the scan lines and the data lines [fig. 1 & para. 35];
a scan driver (scan driver) [fig. 1] configured to output scan signals to the scan lines; 
a data driver (data driver) [fig.1] configured to output data voltages to the data lines; and 
a power generator comprising a DC-DC converter [abstract & figs. 1 & 3] and configured to provide a first power voltage (elvdd) [fig. 1 & para. 38-39] and a second power voltage (elvss) [fig. 1 & para. 38-39] less than the first power voltage to the display panel, wherein the DC-DC converter comprises: 
	a sensor (current sensor generate sensing voltage vsen1 as sensed signal) [fig. 3 & para. 62-63] configured to sense an output voltage to generate a sensed signal; 
	a determiner (opamp compares sensing voltage vsen1 & first protection level corresponding to second reference voltage vref2) [fig. 3 & para. 62-63] electrically connected to the sensor and configured to determine a difference between the sensed signal and a first protection level (second reference voltage vref2) [fig. 3 & para. 62-63] for generating a determiner output (first check voltage vchk1) [fig. 3 & para. 62-64]; 
	a reference voltage controller (driving controller 476) [fig. 3] electrically connected to the determiner (driving controller 476 receives first check vchk1 from determining op amp) [fig. 3 & para. 64 & 69] and configured to generate a second reference voltage (driving control signal sctl1) [fig. 3 & para. 64-65 & 69-70] based on a first reference voltage (driving mode selecting signal smode) [fig.3 & para. 65] and a value of the determiner output (first check voltage vchk1) [fig. 3 & para. 62-64]; and 
	an output voltage controller (second converter 450a) [fig. 3 & para. 66] electrically connected to the sensor and configured to output the output voltage based on an input voltage (input power voltage vin) [fig. 3], a feedback voltage of the output voltage (feedback circuit 490, see second power voltage elvss) [fig. 3 & para. 66], and the second reference voltage (first driving control signal sctl1) [fig. 3].

Allowable Subject Matter
Claims 2-5, 7-9, 14-17, & 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Yoon et al. 		(US 20150214827).
Park			(US 20160125791).
Park			(US 20120293562).
Lee et al. 		(US 20130113773).
Park			(US 20170250605).
Park			(US 20120127213).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/             Primary Examiner, Art Unit 2694